Citation Nr: 1648001	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-09 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left foot/ankle condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; A.O. observer


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 27, 1971 to April 30, 1972.  He had additional verified service in the Texas Army National Guard through July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a video-conference hearing before the undersigned in September 2016.  A transcript is of record and has been reviewed. 

The Veteran raised the issue of an increased rating for bilateral hearing loss in an October 2016 claim, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for service connection for left foot/ankle condition must be remanded for further development to ensure that it is afforded every consideration.  

The Veteran reported at this September 2016 hearing that he injured his left ankle while in basic training but did not seek treatment for the condition.  See September 2016 hearing transcript at 4.  He further reported due to continued use of the ankle during his time on active duty for training periods (ACDUTRA) while in Army National Guard, his left ankle condition deteriorated to the point that it required surgery.  He noted that he received ankle surgery in 2011 by Dr. Brotzman.  Id. at 10.   

A review of the record on appeal shows that the RO has attempted to obtain service treatment records dated from 1971 to 1972, when the Veteran was on active duty.  However, the RO has yet to verify the Veteran's dates of his National Guard component service, including all dates of active duty for training ACDUTRA and inactive duty for training (INACDUTRA).  Additionally, the Veteran's National Guard medical records are limited to the period of time between 1989 and 2004.  Thus, his complete service treatment records for the entirety of his National Guard service should be associated with the file. 

Of note, an Individual Sick Slip dated September 19, 1998 notes that the Veteran injured his left ankle at his civilian job and was under civilian medical care.  A National Guard record dated July 15, 2001 notes that he complained of a swollen left ankle for one day.  Thereafter, a Report of Medical History dated June 18, 2002 shows that the Veteran had left ankle surgery on October 5, 2001.  A medical note from S. Brent Brotzman, M.D. authorized the Veteran to return to National Guard drills in January 2002 following his left ankle surgery .

While there is a January 2002 medical note from Dr. Brotzman, there is no record of the Veteran's 2011 ankle surgery as reported in his September 2016 hearing testimony.  The Veteran should be asked to identify all private treatment he has received for his left foot or ankle condition and appropriate efforts should be made to associate all identified records with the file, to include, but not limited to, records related to his left ankle injury that occurred at his civilian job in approximately September 1998, his left foot/ankle surgery performed in October 2001, and his complete records from University Sports Medicine Associates, to include from S. Brent Brotzman, M.D.  

Finally, as of this decision, the Veteran has not been afforded a VA examination of his left ankle condition.  On remand, he should be scheduled for an appropriate VA examination and opinion should be provided regarding the etiology of the Veteran's left ankle condition.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other appropriate source, to verify the specific dates of all of the Veteran's active duty, ACDUTRA, and/or INACDUTRA, to include in the Texas Army National Guard.  

2.  Contact the NPRC and/or any other appropriate source to obtain the Veteran's complete treatment records associated with his service in the Texas Army National Guard, from which he retired in September 2007.

3.  Ask the Veteran to identify all private treatment he has received for his left foot or ankle condition; and appropriate efforts should be made to associate all identified records with the file, to include, but not limited to, records related to his left ankle injury that occurred at his civilian job in approximately September 1998, his left foot/ankle surgery performed in October 2001, and his complete records from University Sports Medicine Associates, to include from S. Brent Brotzman, M.D.  

4.  After the above development has been completed, the Veteran should be scheduled for an appropriate VA examination of his left foot and left ankle.  The claims file and a copy of this remand must be made available and reviewed by the examiner.

The examiner should identify all current left foot or ankle disorders found to be present.  All tests and studies to determine the correct diagnosis are to be performed, to include x-rays if indicated.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left foot or ankle disorder had its clinical onset during the Veteran's period of active service from December 1971 to April 1972, or any verified periods of Army National Guard ACDUTRA or INACDUTA, or is related to any incident of that service.

In providing this opinion, the examiner should specifically acknowledge and discuss the Veteran's September 2016 testimony that he injured his left ankle while on a ruck march but did not seek treatment on advice of his superior and that he has experienced this condition since leaving service, and the September 2010 buddy statement describing a left ankle injury.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the evidence procured as a result of this remand, ensure that the remand directives have been accomplished, and return the case to the VA examiner if all questions posed are not answered.

6.  Finally, readjudicate the claim on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a SSOC and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







